           Case 2:20-cv-05842-CDJ Document 21 Filed 02/24/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDRE SMALLS,                                 :
    Plaintiff,                                :
                                              :
         v.                                   :      CIVIL ACTION NO. 20-5842
                                              :
BRADLEY E. HALTER, et al.,                    :
    Defendants.                               :

                                        MEMORANDUM

JONES, J.                                                                 FEBRUARY 24, 2021

         Plaintiff Andre Smalls, a prisoner currently incarcerated at the Bucks County

Correctional Facility, filed this civil rights action pursuant to 42 U.S.C. § 1983. In his Amended

Complaint,1 Smalls has named the following Defendants: Bradley E. Halter (identified in the

Amended Complaint as a “Probation Supervisor”), Wallace H. Bateman, Jr. (identified as a

“President Judge”), John Collier (identified as a “Parole Supervisor”), and Jacob Gavern

(identified as a “Parole, Probation Officer”). (ECF No. 13 at 2-3, 4.)2 Judge Bateman is the only

Defendant sued in his individual and official capacity; the other Defendants are sued only in their

individual capacities. (Id. at 2.) For the following reasons, Smalls’s Amended Complaint will

be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.




1
 An amended complaint, once submitted to the Court, serves as the governing pleading in the
case because an amended complaint supersedes the prior pleading. See Shahid v. Borough of
Darby, 666 F. App'x 221, 223 n.2 (3d Cir. 2016) (per curiam) (“Shahid’s amended complaint,
however, superseded his initial complaint.” (citing W. Run Student Hous. Assocs. LLC v.
Huntingdon Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013)); see also Garrett v. Wexford Health,
938 F.3d 69, 82 (3d Cir. 2019) (“In general, an amended pleading supersedes the original
pleading and renders the original pleading a nullity. Thus, the most recently filed amended
complaint becomes the operative pleading.”) (internal citations omitted).
2
    The Court adopts the pagination supplied by the CM/ECF docketing system.
         Case 2:20-cv-05842-CDJ Document 21 Filed 02/24/21 Page 2 of 10




I.     FACTUAL ALLEGATIONS

       According to the Complaint, Smalls, who was on probation during the time period in

question, asserts that on September 10, 2020, a praecipe was filed with “false documents,” and

on September 14, 2020, a warrant was issued for his arrest. (Id. at 5.) On September 16, 2020,

Smalls was taken into custody by Collier and Gavern. (Id. at 4-5.) Specifically, Smalls avers

that he was “kidnapped” by Collier and Gavern who “illegally” searched his person and his

house at 2107 Bridge Street “without a warrant or [his] consent to do so.” (Id. at 5.) Smalls

seeks compensatory and punitive damages in the amount of ten million dollars from each

Defendant for violating his rights, alleging that he has been falsely imprisoned by the use of false

documents. (Id.) Smalls avers that he has suffered mentally and is “emotional[ly] scared.” (Id.)

       On February 8, 2021, Smalls filed a supplemental pleading entitled “Add to

Complain[t].” (ECF No. 20.) In so doing, Smalls appears to add factual allegations to his

Amended Complaint by stating that on September 15, 2020, his sister (Trina Grant) called his

“P/O and told him that [Smalls] had firearms and drugs” in his house and that “is why the agents

came back to [his] house to search.” (Id. at 1.) Smalls also asserts that on September 16, 2020,

he overheard his sister (Belinda Smalls) telling his “P/O” that Smalls had “guns and drugs”

hidden in his mother’s room. (Id.) Subsequently, on either September 17, 2020 or September

18, 2020, Gavern and Collier went to Smalls’s home and “kick[ed] in [his] back door, illegally

searching” his house without a warrant in violation of the Fourth Amendment. (Id.) Smalls

avers that his sister found the back door kicked in, the house ransacked, and alleges that they also

searched his mother’s room. (Id.) Finally, with respect to Judge Bateman, Smalls avers that he

did not receive a court hearing prior to the issuance of the arrest warrant, which Smalls asserts is




                                                 2
         Case 2:20-cv-05842-CDJ Document 21 Filed 02/24/21 Page 3 of 10




a Fourteenth Amendment violation. (Id.) There are no factual allegations concerning Halter in

any of Smalls’s pleadings.

        A review of public records indicates that Smalls pled guilty to drug charges on August

22, 2016 and was sentenced to a minimum of eighteen to a maximum of thirty-six months

imprisonment to be followed by a consecutive term of two years’ probation. See Commonwealth

v. Smalls, CP-09-CR-1914-2016 (C.C.P. Bucks). On September 10, 2020, the Bucks County

Probation Department filed a praecipe for probation/parole violation hearing as a result of new

charges. (Id.) An Order granting motion for hearing on violation of probation/parole was

entered by Judge Bateman on September 14, 2020. (Id.) A probation/parole violation hearing

was initially scheduled for October 30, 2020 but was continued on two occasions and recently

conducted on January 22, 2021. (Id.) According to the state court docket, Smalls remains in

custody at the Bucks County Correctional Facility. (Id.)

II.     STANDARD OF REVIEW

        The Court granted Smalls leave to proceed in forma pauperis because it appeared that he

was incapable of paying the fees to commence this civil action. (ECF No. 16.) Accordingly, 28

U.S.C. § 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Amended Complaint

if it fails to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which

requires the Court to determine whether the complaint contains “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not suffice. Id. As

Smalls is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen.,



                                                   3
           Case 2:20-cv-05842-CDJ Document 21 Filed 02/24/21 Page 4 of 10




655 F.3d 333, 339 (3d Cir. 2011). The Court may also consider matters of public record. Buck

v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006).

    II.        DISCUSSION

          “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

          A.     Certain of Smalls’s Claims Are Not Cognizable

          Smalls’s claims appear to be based in part on allegations that his constitutional rights

have been violated in connection with the revocation of his probation and his related

imprisonment. Pursuant to the favorable termination rule, “a harm caused by actions whose

unlawfulness would render a conviction or sentence invalid” is not cognizable under § 1983

unless that conviction or sentence was “reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such a determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S.

477, 486-87 (1994). The United States Court of Appeals for the Third Circuit has interpreted

Heck to mean that “a § 1983 action that impugns the validity of the plaintiff’s underlying

conviction cannot be maintained unless the conviction has been reversed on direct appeal or

impaired by collateral proceedings.” Gilles v. Davis, 427 F.3d 197, 208-09 (3d Cir. 2005). If the

success of Smalls’s § 1983 claims necessarily requires a finding regarding the “invalidity of the .

. . decision to revoke” probation, the claims fail. Williams v. Consovoy, 453 F.3d 173, 177 (3d

Cir. 2006);3 Burton v. Delaware Cty. Court House, Civ. A. No. 12-4175, 2012 WL 3223691, at



3
  In Williams, the plaintiff instituted a § 1983 action against his parole officer following the
revocation of his parole, alleging the officer “seized him without probable cause and caused him
to be arrested and falsely incarcerated.” 453 F.3d at 176. The parole officer arrested plaintiff for
                                                    4
         Case 2:20-cv-05842-CDJ Document 21 Filed 02/24/21 Page 5 of 10




*2 (E.D. Pa. Aug. 7, 2012) (the doctrine set forth in Heck has been extended to civil rights cases

challenging parole and probation revocations).4

       Smalls’s claim regarding the use of false documents as evidence against him during

probation revocation proceedings fails because it would “necessarily demonstrate the invalidity

of the . . . decision” to revoke his probation. Williams, 453 F.3d at 177. The Amended

Complaint and the state court dockets indicate that a probation violation was filed against Smalls

as a result of new charges, which resulted in him being placed back into prison. Smalls,

however, does not allege that the decision to revoke his probation has been favorably terminated

or rendered invalid. See McDonough v. Smith, 139 S. Ct. 2149, 2157 (2019) (Heck applied to

litigant’s claims “asserting that fabricated evidence was used to pursue a criminal judgment”);

Curry v. Yachera, 835 F.3d 373, 378-79 (3d Cir. 2016) (holding that plaintiff’s failure to allege


technical violations of his parole including his failure to obtain approval to change his
employment and residence. Id. at 175. The United States Court of Appeals for the Third Circuit
affirmed the district court’s dismissal of the case because a finding for plaintiff on his § 1983
claims against the parole officer would necessarily demonstrate the invalidity of the revocation
decision, which had not been rendered invalid. Id. at 177.
4
  See McKinney v. Pennsylvania Bd. of Prob. & Parole, 405 F. App’x. 646, 647 (3d Cir. 2010)
(holding that McKinney’s claims that he had been imprisoned beyond the maximum terms of his
sentences for state convictions and parole violations and that the defendants violated his rights by
incorrectly calculating his maximum sentence and by failing to conduct a parole revocation or
parole hearing when they revoked his parole and continued to detain him were barred by Heck
“because success on his claims would necessarily imply the invalidity of the fact and the
duration of his state confinement, which have not been elsewhere invalidated”); Connolly v.
Arroyo, 293 F. App’x. 175, 177–78 (3d Cir. 2008) (holding that Connolly’s claims relating to the
parole-revocation process, including a claim that he was denied a timely revocation hearing,
were barred by Heck); Hess v. Chronister, 247 F. App’x. 377, 380 (3d Cir. 2007) (concluding
that Hess’s claims that the defendants conspired to violate his rights by holding him on a detainer
without notifying him of the charges against him or holding a parole-revocation hearing were
barred by Heck because success on Hess’s claims would necessarily imply that his confinement
was invalid); Worthy v. N.J. State Parole Board, 184 F. App’x. 262, 264 & 266 (3d Cir. 2006)
(affirming dismissal on the basis of Heck of claims arising from parole revocation proceedings
for damages and declaratory relief including a claim that the defendants did not hold a final
revocation hearing).


                                                  5
         Case 2:20-cv-05842-CDJ Document 21 Filed 02/24/21 Page 6 of 10




that his conviction was declared invalid warranted dismissal of his § 1983 claim); see also

Brown v. City of Phila., 339 F. App’x. 143, 145 (3d Cir. 2009) (noting that a § 1983 claim

“based on an allegedly unconstitutional conviction or sentence does not accrue until the

invalidation of that conviction or sentence.”); White v. Gittens, 121 F.3d 803, 807 (1st Cir. 1997)

(concluding that § 1983 claim based on revocation of parole was barred by Heck; “[a] favorable

decision in the § 1983 proceeding would necessarily call into question the validity of the state’s

decree revoking [plaintiff’s] parole and ordering him back to prison. Heck therefore applies, and

the § 1983 action is not cognizable in a federal court”).

        Accordingly, because the decision to revoke his probation has not been rendered invalid,

Smalls may not attack it via a § 1983 action. See Williams, 453 F.3d at 177. Smalls’s claims

regarding the probation revocation proceedings shall be dismissed without prejudice to refiling if

his probation revocation is ultimately invalidated. See Brown, 339 Fed. Appx. at 145-46 (3d Cir.

2009) (holding that a § 1983 claim dismissed under the favorable termination rule should be

done without prejudice). In addition to the foregoing, the Court finds that Smalls’s claims also

fail for the reasons which follow.

        B.      Official Capacity Claims

        Smalls indicates that he is suing Judge Bateman in his official and individual capacity.

(ECF No. 1 at 2.) Official capacity claims are indistinguishable from claims against the entity

that employs the officials. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (“Official-

capacity suits . . . ‘generally represent only another way of pleading an action against an entity of

which an officer is an agent.’”) (quoting Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658,

690, n. 55 (1978)). “[A]n official-capacity suit is, in all respects other than name, to be treated as

a suit against the entity.” Id.



                                                  6
         Case 2:20-cv-05842-CDJ Document 21 Filed 02/24/21 Page 7 of 10




        Judge Bateman serves as the president judge on the Bucks County Court of Common

Pleas. The Bucks County Court of Common Pleas, as part of Pennsylvania’s unified judicial

system, shares in the Commonwealth’s Eleventh Amendment immunity. See Benn v. First

Judicial Dist. of Pa., 426 F.3d 233, 241 (3d Cir. 2005) (holding that Pennsylvania’s Judicial

Districts are entitled to immunity from suit under the Eleventh Amendment). As there is no

indication Pennsylvania has waived its Eleventh Amendment immunity, Smalls’s claims against

Judge Bateman in his official capacity are barred by the Eleventh Amendment.

        C.      Individual Capacity Claims

                1.   Judicial Immunity – Judge Wallace H. Bateman

        Since Small’s claims against Judge Bateman are based on acts he took in his judicial

capacity while presiding over the criminal matter in which Smalls is a defendant, those claims

lack a legal basis because Judge Bateman is entitled to absolute immunity from those claims.

See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443 F.3d 302, 303-04

(3d Cir. 2006) (per curiam).

                2.   Claims Against Bradley E. Halter

        There are no factual allegations concerning Halter in any of the pleadings filed by Smalls.

“A defendant in a civil rights action must have personal involvement in the alleged wrongs.” See

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (the personal involvement of each

defendant in the alleged constitutional violation is a required element and a plaintiff must allege

how each defendant was involved in the events and occurrences giving rise to the claims).

Indeed, “[b]ecause vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Because Smalls does not allege how



                                                   7
         Case 2:20-cv-05842-CDJ Document 21 Filed 02/24/21 Page 8 of 10




Defendant Halter was involved in the alleged violation of Smalls’s constitutional rights, the

claims against him are not sufficient to survive screening and will be dismissed.

               3.   Claims Against John Collier and Jacob Gavern

       Smalls avers that Collier and Gavern illegally searched him and his home, without his

permission and without a warrant, in violation of his Fourth Amendment rights. (ECF No. 13 at

5.) The Court recognizes that Heck does not necessarily bar all Fourth Amendment claims.

Heck, 512 U.S. at 487 n. 7 (“Because of doctrines like independent source and inevitable

discovery, and especially harmless error, such a § 1983 action [i.e., a suit for damages

attributable to an allegedly unreasonable search], even if successful, would not necessarily imply

that the plaintiff’s conviction was unlawful.”) (citations omitted). However, Heck does bar such

claims if they seek damages for the injury of conviction or imprisonment, which is exactly what

Smalls seeks here. See ECF No. 2 at 5; Strunk v. E. Coventry Twp. Police Dep’t, 674 F. App’x

221, 223-24 (3d Cir. 2016) (quoting Torres v. McLaughlin, 163 F.3d 169, 173 (3d Cir. 1998))

(“Heck bars only claims which ‘seek [ ] to recover damages for an unconstitutional conviction,

imprisonment, or other harm caused by actions whose unlawfulness would render the conviction

or sentence unlawful’”). When a plaintiff challenges the legality of the underlying search and

seizure of his home, and that search and seizure provided evidence to support the conviction, any

claims based on the illegal search and seizure are barred by Heck. See Boyer v. Mohring, 994 F.

Supp. 2d 649, 654-655 (E.D. Pa. 2014). In this matter, based on the state court dockets, it

appears that the Bucks County Probation Department issued a praecipe for a probation violation

based on new criminal charges being filed against Smalls. It is unclear to the Court as to

whether any evidence secured during the search was used against Smalls during probation




                                                 8
         Case 2:20-cv-05842-CDJ Document 21 Filed 02/24/21 Page 9 of 10




revocation proceedings. Accordingly, the Court cannot determine at this time whether Heck bars

Smalls’s Fourth Amendment claims based on the illegal search of his home

        In any event, even if Heck does not apply here, the claim fails as pled because Smalls

must allege facts from which it could be plausibly inferred that reasonable suspicion was lacking

for the search. “[N]o more than reasonable suspicion” is required to justify a search of a

probationer, since a probationer’s reasonable expectation of privacy is decreased and the

government’s reasonable need to monitor behavior is increased. United States v. Williams, 417

F.3d 373, 376 (3d Cir. 2005), citing United States v. Knights, 534 U.S. at 121, 118-119 (2001).

A parole officer is also empowered to conduct a warrantless search of a parolee’s property based

on reasonable suspicion that the parolee has violated a condition of parole, even after the parolee

is in custody. United States v. Strickland, 237 F. App’x 773, 777 (3d Cir. 2007), citing United

States v. Baker, 221 F.3d 438, 443-45 (3d Cir.2000) and United States v. Hill, 967 F.2d 902, 907-

11 (3d Cir.1992). Smalls has not raised any factual allegations that reasonable suspicion was

lacking. To the contrary, Smalls’s supplemental pleading avers that both of his sisters, on

separate occasions prior to the alleged search, advised his “P/O” that Smalls had firearms and

drugs in his house. (Id. at 1.) Smalls acknowledges that these instances prompted the agents to

go to his house and conduct a search. (Id.) The information from both of Smalls’s sisters

appears to have given Collier and Gavern the requisite suspicion to warrant a search of Smalls

and his home. Accordingly, this claim is not plausible and will be dismissed.

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Smalls’s Complaint in its entirety for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Smalls’s claims against

Wallace H. Bateman in his individual and official capacity are dismissed with prejudice.



                                                 9
        Case 2:20-cv-05842-CDJ Document 21 Filed 02/24/21 Page 10 of 10




Smalls’s claims challenging the search of his person and home will also be dismissed with

prejudice. Smalls’s claims challenging the revocation of his probation and related imprisonment

are dismissed without prejudice as barred by Heck v. Humphrey, 512 U.S. 477 (1994).5 This

dismissal does not prevent Smalls from proceeding in a new case on a petition for a writ of

habeas corpus after exhausting state remedies, to the extent he seeks release from confinement

based on the alleged unconstitutionality of his imprisonment. An appropriate Order follows.

                                             BY THE COURT:


                                             /s/ C. Darnell Jones, II
                                             C. Darnell Jones, II J.




5
 The dismissal is without prejudice to Smalls filing a new case only in the event his underlying
probation revocation is reversed, vacated, or otherwise invalidated.
                                               10
